DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Amendment
Acknowledgment is made of applicant's Amendment, filed 09-23-2021. The changes and remarks disclosed therein have been considered.

Claim(s) 1, 4, 7, 8, 11, 14, 15, 18, and 21 has/have been amended, and claim(s) 1-5, 7-12, 14-19, and 21-24 remain(s) pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-12, 14-19, 21, 23, and 24is/are rejected under 35 U.S.C. 103 as being unpatentable over Yousaf, US 20170279735 A, in view of Chitalia, US 20180287902 A1.

As to claim 1, Yousaf discloses a computer-implemented (see Yousaf Claim 1) method, executed on a computing device (see Yousaf Fig 5), comprising: 
detecting a data location event (see Yousaf Para [0072]) concerning a data storage system (see Yousaf Fig 1), wherein 
the data location event is the result of a request (see Yousaf Para [0071]), wherein the request includes a request (see Yousaf Para [0071]) to add a new virtual machine (see Yousaf Para [0072]) and a new virtual volume to the data storage system for the user (see Yousaf Para [0072]); 
analyzing the data storage system to determine a status for the data storage system (see Yousaf Para [0071]), wherein analyzing the data storage system to determine the status for the data storage system includes analyzing input/output operations per second (IOPs) (see Yousaf Fig 2 and Para [0053]), wherein analyzing the IOPs includes: 
examining the IOPs within the data storage system prior (see Yousaf Para [0071]) to adding the new virtual machine and the new virtual volume, and examining the IOPs within the data storage system respective to the one or more requests for adding the new virtual machine and the new virtual volume (see Yousaf Para [0071]), wherein 

examining the RAM utilization within the data storage system prior (see Yousaf Para [0071]) to adding the new virtual machine and the new virtual volume, and examining the RAM utilization within the data storage system respective to the one or more requests for adding the new virtual machine and the new virtual volume (see Yousaf Para [0071]); and 
generating one or more recommendations (see Yousaf Para [0071]) concerning the data location event based, at least in part, upon the status for the data storage system (see Yousaf Para [0072]), wherein the one or more recommendations concern one or more of: 
a location of new data within the data storage system ((see Yousaf Para [0072])), including a recommendation to position the new virtual machine and the new virtual volume on a first processing node (see Yousaf Para [0072]) having a lower CPU utilization, IOPs, Network utilization, RAM utilization, and storage utilization than a second processing node (see Yousaf Para [0072]); and a relocation of existing data within the data storage system (see Yousaf Para [0072]).

Yousaf does not appear to explicitly disclose a user request.

Chitalia discloses a user request (see Chitalia Para [0163]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a method, as disclosed by Yousaf, may incorporate user requests, as disclosed by Chitalia.  The inventions are well known variants of systems implementing storage hardware for managing data, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Chitalia’s attempt to improve the cost of virtualization (see Chitalia Para [0004]).

As to claim 2, Yousaf and Chitalia disclose the computer-implemented method of claim 1 further comprising: 
providing the one or more recommendations to a user for approval (see Chitalia Para [0059]).

As to claim 3, Yousaf and Chitalia disclose the computer-implemented method of claim 1 further comprising: 
automatically implementing the one or more recommendations (see Yousaf Para [0070]).

As to claim 4, Yousaf and Chitalia disclose the computer-implemented method of claim 1 wherein 
the data location event is the result of a detected condition within the data storage system (see Yousaf Para [0070]).

As to claim 5, Yousaf and Chitalia disclose the computer-implemented method of claim 1 wherein 
the data location event concerns one or more of: a change in storage capacity within the data storage system; and a movement of data within the data storage system (see Yousaf Para [0072]).

As to claim 7, Yousaf and Chitalia disclose the computer-implemented method of claim 1 wherein analyzing the data storage system to determine a status for the data storage system includes one or more of: analyzing user-defined constraints; analyzing CPU utilization; analyzing storage utilization; and analyzing network utilization (see Yousaf Fig 2).

As to claim 8, Yousaf and Chitalia disclose a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored (see Chitalaia Para [0012]) thereon which, when executed by a processor, cause the processor to perform operations comprising (see Chitalaia Para [0012]): 
detecting a data location event (see Yousaf Para [0072]) concerning a data storage system (see Yousaf Fig 1), wherein 
the data location event is the result of a user request (see Chitalia Para [0163]), wherein the user request includes a request (see Yousaf Para [0071]) to add a new virtual machine (see Yousaf Para [0072]) and a new virtual volume (see Yousaf Para [0072]) to the data storage system for the user (see Yousaf Para [0072]); analyzing the data 
analyzing the data storage system to determine the status for the data storage system includes analyzing input/output operations per second (IOPs) (see Yousaf Fig 2 and Para [0053]), wherein analyzing the IOPs includes: 
examining the IOPs within the data storage system prior (see Yousaf Para [0071]) to adding the new virtual machine and the new virtual volume, and examining the IOPs within the data storage system respective to the one or more requests for adding the new virtual machine and the new virtual volume (see Yousaf Para [0071]), wherein analyzing the data storage system to determine the status for the data storage system includes analyzing Random Access Memory (RAM) utilization (see Yousaf Fig 2 and Para [0053]), wherein analyzing the RAM utilization includes: 
examining the RAM utilization within the data storage system prior (see Yousaf Para [0071]) to adding the new virtual machine and the new virtual volume, and examining the RAM utilization within the data storage system respective to the one or more requests for adding the new virtual machine and the new virtual volume (see Yousaf Para [0071]); and 
generating one or more recommendations (see Yousaf Para [0071]) concerning the data location event based, at least in part, upon the status for the data storage system (see Yousaf Para [0072]), wherein 
the one or more recommendations concern one or more of: 
a location of new data within the data storage system, including a recommendation to position the new virtual machine and the new virtual volume on a first processing node 

As to claim 9, Yousaf and Chitalia disclose the computer program product of claim 8.
Claim 9 recites substantially the same limitations as claim 2. 
All the limitations of claim 9 have already been disclosed by Yousaf and Chitalia in claim 2 above.

As to claim 10, Yousaf and Chitalia disclose the computer program product of claim 8.
Claim 10 recites substantially the same limitations as claim 3. 
All the limitations of claim 10 have already been disclosed by Yousaf and Chitalia in claim 3 above.

As to claim 11, Yousaf and Chitalia disclose the computer program product of claim 8.
Claim 11 recites substantially the same limitations as claim 4. 
All the limitations of claim 11 have already been disclosed by Yousaf and Chitalia in claim 4 above.

As to claim 12, Yousaf and Chitalia disclose the computer program product of claim 8.
Claim 12 recites substantially the same limitations as claim 5. 
All the limitations of claim 12 have already been disclosed by Yousaf and Chitalia in claim 5 above.

As to claim 14, Kuzmin and Yousaf disclose the computer program product of claim 8.
Claim 14 recites substantially the same limitations as claim 7. 
All the limitations of claim 14 have already been disclosed by Kuzmin and Yousaf in claim 7 above.

As to claim 15, Yousaf and Chitalia disclose a computing system including a processor and memory configured to perform operations (see Chitalaia Para [0012]) comprising: 
detecting a data location event (see Yousaf Para [0072]) concerning a data storage system (see Yousaf Fig 1), wherein 
the data location event is the result of a user request (see Chitalia Para [0163]), wherein the user request includes a request (see Yousaf Para [0071]) to add a new virtual machine (see Yousaf Para [0072]) and a new virtual volume (see Yousaf Para [0072]) to the data storage system for the user (see Yousaf Para [0072]); analyzing the data storage system to determine a status for the data storage system (see Yousaf Para [0071]), wherein 
analyzing the data storage system to determine the status for the data storage system includes analyzing input/output operations per second (IOPs) (see Yousaf Fig 2 and Para [0053]), wherein analyzing the IOPs includes: 
examining the IOPs within the data storage system prior (see Yousaf Para [0071]) to adding the new virtual machine and the new virtual volume, and examining the IOPs within the data storage system respective to the one or more requests for adding the new virtual machine and the new virtual volume (see Yousaf Para [0071]), wherein 
examining the RAM utilization within the data storage system prior (see Yousaf Para [0071]) to adding the new virtual machine and the new virtual volume, and examining the RAM utilization within the data storage system respective to the one or more requests for adding the new virtual machine and the new virtual volume (see Yousaf Para [0071]); and 
generating one or more recommendations (see Yousaf Para [0071]) concerning the data location event based, at least in part, upon the status for the data storage system (see Yousaf Para [0072]), wherein 
the one or more recommendations concern one or more of: 
a location of new data within the data storage system, including a recommendation to position the new virtual machine and the new virtual volume on a first processing node having a lower CPU utilization, IOPs, Network utilization, RAM utilization, and storage utilization than a second processing node; and a relocation of existing data within the data storage system (see Yousaf Figs 2 and 3, and Para [0072]).

As to claim 16, Yousaf and Chitalia disclose the computing system of claim 15.
Claim 16 recites substantially the same limitations as claim 2. 
All the limitations of claim 16 have already been disclosed by Yousaf and Chitalia in claim 2 above.

As to claim 17, Yousaf and Chitalia disclose the computing system of claim 15.
Claim 17 recites substantially the same limitations as claim 3. 
All the limitations of claim 17 have already been disclosed by Yousaf and Chitalia in claim 3 above.

As to claim 18, Yousaf and Chitalia disclose the computing system of claim 15.
Claim 18 recites substantially the same limitations as claim 4. 
All the limitations of claim 18 have already been disclosed by Yousaf and Chitalia in claim 4 above.

As to claim 19, Yousaf and Chitalia disclose the computing system of claim 15.
Claim 19 recites substantially the same limitations as claim 5. 
All the limitations of claim 19 have already been disclosed by Yousaf and Chitalia in claim 5 above.

As to claim 21, Yousaf and Chitalia disclose the computing system of claim 15.
Claim 21 recites substantially the same limitations as claim 7. 
All the limitations of claim 21 have already been disclosed by Yousaf and Chitalia in claim 7 above.

As to claim 23, Yousaf and Chitalia disclose the computer-implemented method of claim 7 wherein analyzing the user-defined constraints includes: 


As to claim 24, Yousaf and Chitalia disclose the computer-implemented method of claim 7 wherein analyzing the user-defined constraints includes: 
examining adherence to affinity and anti-affinity rules within the data storage system respective to one or more proposals for adding the new virtual machine and the new virtual volume to the data storage system (see Yousaf Para [0072]).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuzmin, US 10642505 B1 and Yousaf, US 20170279735 A1, in view of Beda III, US 8800009 B1.

As to claim 22, Yousaf and Chitalia disclose the computer-implemented method of claim 4 wherein 
the user request includes a request to add data.

Yousaf and Chitalia do not appear to explicitly disclose add the new virtual machine and the new virtual volume to the data storage system for the user.

Beda III discloses add the new virtual machine and the new virtual volume to the data storage system for the user (see Beda III Col 5 Lines 42-56).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a method, as disclosed by Yousaf and Chitalia, may incorporate a user input into its process flow, as disclosed be Beda III. The inventions are well known variants of methods of data management and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Beda III’s attempt improve security of virtual machines (see Beda III Col 1 Lines 37-44).

Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. 

The prior art has been reinterpreted and new art has been provided which renders the amended language obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612.  The examiner can normally be reached on M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 09/30/2021